DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020 and 01/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3-4 are objected to because of the following informalities: “A method” should be recited as “the method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 3 recites the limitation "the configured UL grant configuration index 1” which is different from “an index of 1”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the limitation "the configured UL grant configuration index 2” which is different from “an index of 2”.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al., US 2017/0318594 (Babaei’594) in view of Jeon et al., US 2018/0367255.

generating an index for each of a plurality of configured UL grant configurations ([0158] eNB to perform inter and intra UE prioritization for allocating UL resources.  In an example, LCGID may be reused or extended to take into account logical channels that may use the UL grants only for the UL licensed cells and the logical channels that may use the UL grants), 
using the one or more configured UL grant configuration indexes to map the logical channel associated ([0158] eNB to perform inter and intra UE prioritization for allocating UL resources.  In an example, LCGID may be reused or extended to take into account logical channels that may use the UL grants only for the UL licensed cells and the logical channels that may use the UL grants), and 
using the one or more configured UL grant configurations for one or more UL data transmissions from the UE ([0158] UE may need to inform the eNB which bearers have UL data for transmission, [0161] may use only the UL grant of the UL licensed serving cells and the buffer status of logical channels that may use the UL grant for both UL LAA SCells and the licensed UL serving cells).   
But is silent on,
modifying logical channel mapping restrictions to include one or more of the configured UL grant configuration indexes, 
with the modified logical channel mapping restrictions to one or more of the configured UL grant configurations. 

with the modified logical channel mapping restrictions to one or more of the configured UL grant configurations ([0232] the at least one second parameter may comprise a symbol number, a timing offset, and a first periodicity.  The wireless device may determine that the configured periodic grant can be used for transmission of data of the first logical channel based on the at least one parameter.  As a result of determining the configured periodic grant can be used for transmission of data of the first logical channel, the wireless device may multiplex data of the first logical channel onto one or more transport blocks.  The wireless device may transmit the one or more transport blocks to the base station via the resource of the configured periodic grant of the first type). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Babaei’594 invention with Jeon invention to include the claimed limitation(s) so as to allow the 
Claim 3, Babaei’594 as modified discloses a method according to claim 1, comprising 
generating an index of 1 for a first configured UL grant configuration (Jeon [0232] a base station may configure a wireless device with a configured periodic grant of the first type, the at least one parameter may indicate whether a configured periodic grant of a first type (e.g., grant-free UL transmission) can be used for transmission of data of a first logical channel), 
modifying the logical channel mapping restrictions to include the configured UL grant configuration index 1 (Jeon [0232] the at least one second parameter may comprise a symbol number, a timing offset, and a first periodicity.  The wireless device may determine that the configured periodic grant can be used for transmission of data of the first logical channel based on the at least one parameter.  As a result of determining the configured periodic grant can be used for transmission of data of the first logical channel, the wireless device may multiplex data of the first logical channel onto one or more transport blocks.  The wireless device may transmit the one or more transport blocks to the base station via the resource of the configured periodic grant of the first type), 
using the configured UL grant configuration index 1 to map a first logical channel associated with the logical channel mapping restrictions to the first configured UL grant configuration (Jeon [0232] the at least one second parameter may comprise a symbol number, a timing offset, and a first periodicity.  The wireless device may determine that 
using the first configured UL grant configuration for one or more of the UL data transmission from the UE (Jeon [0232] the at least one second parameter may comprise a symbol number, a timing offset, and a first periodicity.  The wireless device may determine that the configured periodic grant can be used for transmission of data of the first logical channel based on the at least one parameter.  As a result of determining the configured periodic grant can be used for transmission of data of the first logical channel, the wireless device may multiplex data of the first logical channel onto one or more transport blocks.  The wireless device may transmit the one or more transport blocks to the base station via the resource of the configured periodic grant of the first type).configured UL grant configuration, and using the first configured UL grant configuration for one or more of the UL data Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Babaei’594 invention with Jeon invention to include the claimed limitation(s) so as to allow the system to provide additional configuration parameters based on a number of transmissions in order to efficiently assist the UE to uplink data using the provided parameters.  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al., US 2017/0318594 (Babaei’594) and Jeon et al., US 2018/0367255 in view of Babaei et al., US 2018/0368107 (Babaei’107). 
Claim 2, Babaei’594 as modified discloses a method according to claim 1, wherein modifying the logical channel mapping restrictions to include one or more the configured UL grant configuration indexes comprises 
but Babaei’594 and Jeon invention is silent on,  
adding a bitmap to the restrictions to contain the one or more of the included configured UL grant configuration indexes.   
However, as Babaei’107 discloses adding a bitmap to the restrictions to contain the one or more of the included configured UL grant configuration indexes ([0266] the field may comprise a bitmap indicating the one or more second radio bearers in the one or more first radio bearers).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Babaei’594 and Jeon invention with Babaei’107 invention to include the claimed limitation(s) so as to the system to provide additional parameters in order to assist the UE to uplink data using the provided parameters to avoid packet collision. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

generating an index of 2 for a second configured UL grant configuration, 
modifying the logical channel mapping restrictions to include the configured UL grant configuration index 2, 
using the configured UL grant configuration index 2 to map a second logical channel associated with the logical channel mapping restrictions to the second configured UL grant configuration,
using the second configured UL grant configuration for one or more of the UL data transmission from the UE.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DINH NGUYEN/Primary Examiner, Art Unit 2647